FILE COPY




   BRIAN QUINN
    Chief Justice
                                 Court of Appeals                               VIVIAN LONG
                                                                                    Clerk

JAMES T. CAMPBELL
      Justice
                                 Seventh District of Texas                    MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                               Potter County Courts Building                    P. O. Box 9540
                                                                                  79105-9540
                                501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                  Amarillo, Texas 79101-2449                      (806) 342-2650

                               www.txcourts.gov/7thcoa.aspx

                                   September 16, 2015

Randall S. Perrier                             Greg White
THE LAW OFFICE OF RANDALL S.                   Attorney at Law
PERRIER, PC                                    4300 West Waco Drive, Suite B2-283
4606 FM 1960 W, Suite 101                      Waco, TX 76710
Houston, TX 77069                              * DELIVERED VIA E-MAIL *
* DELIVERED VIA E-MAIL *

Celia S. Flowers
FLOWERS, DAVIS, PLLC
1021 ESE South Loop 323, Suite 200
Tyler, TX 75701
* DELIVERED VIA E-MAIL *

RE: Case Number: 07-15-00272-CV, Trial Court Case Number: 07-15890-CV-B
Style: Susan Harrington and Kathleen Kilgore v. Magellan Pipeline Company, LP and
       Lone Star NGL Pipeline, LP

Dear Counsel:

        By Order of the Court, the motion for an extension of time to file Appellant’s brief
is this day granted and the brief was filed on Tuesday, September 15, 2015.

                                                 Very truly yours,
                                                 Vivian Long
                                                 VIVIAN LONG, CLERK